Citation Nr: 0211659	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-09 607	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
generalized anxiety, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which continued a 10 percent 
disabling rating for psychoneurosis.  Service connection was 
initially granted for "psychoneurosis anxiety" in a March 
1946 rating action.  In an April 1993 rating decision, the 
disability was classified as "psychoneurosis, generalized 
anxiety."

The Board notes that in an April 2000 VA Form 9, the veteran 
perfected an appeal for the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for benign prostate hypertrophy status 
post transurethral resection.  Subsequent to the filing of 
the VA Form 9, additional evidence was received and 
Supplemental Statements of the Case (SSOC) were issued in 
July 2000 and March 2002.  In an additional VA Form 9, dated 
in April 2002, the veteran indicated that he read the SSOC he 
received, which contained the aforementioned issue, and 
wished to only appeal the issue listed on the title page of 
the instant decision. (Emphasis added.)   As such, the issue 
of whether new and material evidence had been submitted, is 
deemed withdrawn and not before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's psychoneurosis is no more than slightly 
disabling .  



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent evaluation for the service-connected psychoneurosis 
have not been met. 38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. 
§ 3.321, Part 4, including § 4.130, Diagnostic Code 9400 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the February 2000 rating 
decision, the May 2000 Statement of the Case, and the July 
2000 and March 2002 Supplemental Statements of the Case, the 
veteran was afforded an explanation of the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Thus, he was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He also was given an opportunity to submit additional 
evidence in support of his claim, and to testify at a 
personal hearing before the RO.
In addition, the veteran was afforded a VA examination in 
conjunction with his claim on appeal.  While the veteran's 
representative in their Brief on Appeal indicated that the 
examination was inadequate because the examiner failed to 
review the claims folder, as will be explained in greater 
detail below, the examiner did in fact review the veteran's 
claims folder.  

The record indicates that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained. Moreover, the veteran testified that he has not 
sought treatment for psychoneurosis and in his April 2002 VA 
Form 9, he requested that the issue on appeal be forwarded to 
the Board without delay.  Thus, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.   As the record is complete, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The pertinent history is as follows.  In a March 1946 rating 
decision, the veteran was granted service connection for 
psychoneurosis anxiety and a 50 percent disabling rating was 
assigned from December 1945.  Pursuant to a January 1947 
rating decision, the veteran's psychoneurosis was reduced to 
10 percent disabling effective March 1947.  In a December 
1950 rating decision, the veteran's rating was again reduced, 
this time he was assigned a non-compensable evaluation 
effective February 1951. In an April 1993 rating decision, 
the veteran was assigned a 10 percent disabling rating 
effective January 1990.  The veteran filed his request for an 
increased rating in December 1999.  The 10 percent evaluation 
was continued in a February 2000 rating decision.  The 
veteran disagreed with the 10 percent rating, and initiated 
this appeal.

The veteran's psychoneurosis is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400, as 10 percent 
disabling.  A 10 rating is assigned for occupational and 
social impairment due to mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that based on the evidence below an 
evaluation in excess of 10 percent for psychoneurosis is not 
warranted.  In that regard, upon VA examination in January 
2000, the veteran was diagnosed with generalized anxiety 
disorder, stable, not requiring treatment for many years.  
The veteran's claims folder was reviewed.  The veteran 
informed the examiner that he worked for 37 years for the 
same employer until his retirement in July 1989 and that he 
has not sought any further treatment for his nervous 
condition.  Upon physical examination, he was alert and 
cooperative.  His speech was relevant, logical, and goal 
directed.  There was no evidence of any thought disorder. The 
veteran did not have any suicidal or homicidal ideation.  He 
was oriented to time, place, and person.  His memory for 
recent and remote events was intact, as was his judgment.  
The examiner indicated that the veteran had a good deal of 
insight. No panic attacks, depression, sleep impairment, or 
loss of impulse control were noted. The veteran was assigned 
a Global Assessment of Functioning Scale Score (GAF) of 60, 
reflecting mostly social impairment.  The examiner, moreover, 
assessed his incapacity as "slight."

VA outpatient treatment records from Kansas City VA Medical 
Center (VAMC) dated between August 1992 and January 2000 are 
negative for any treatment for psychoneurosis.  Private 
medical records from Dr. D.A.W. dated between June 1988 and 
June 2001, contain an entry dated in June 2000 which notes 
anxiety disorder, with some neurologic problems, but states 
that he is unclear as to the diagnosis or what medications 
the veteran was being treated with by VA.  A July 2000 
outpatient treatment record from Kansas City VAMC indicates 
that the veteran appeared to suffer anxiety symptoms, which 
only appeared to be present when urination became a problem. 

The veteran testified in June 2000 before the RO that he was 
not depressed, he did not avoid people, and that he didn't 
have problems with crowds. See 38 C.F.R. § 4.130.  The 
veteran further testified to the following: the last time he 
took medications for psychoneurosis was in the 1970's; he has 
not received any treatment for this condition since; he was 
able to manage his finances by himself; he gets forgetful due 
to age; and he still drives his car. 

While a 10 percent rating is appropriate, a 30 percent 
disability evaluation is not warranted as there has been no 
showing of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a rating in excess of 10 percent for 
psychoneurosis, generalized anxiety, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

